Atkinson, J.
1. When a judgment refusing an interlocutory injunction is brought to the Supreme Court for review, the trial judge is authorized to grant a supersedeas upon such terms as may by him be deemed necessary to preserve the rights of the parties until the judgment of the Supreme Court can be had. Civil Code, § 5502; Stokes v. Stokes, 126 Ga. 804 (55 S. E. 1023). It is left, however, in the sound legal discretion of the judge to grant or refuse it. See Savannah, Florida *164& Western Ry. Co. v. Postal Telegraph-Cable Co., 113 Ga. 916 (39 S. E. 399).
May 15, 1912.
This writ of error was upon the refusal of a supersedeas in the case next preceding.
2. The judge did not abuse his discretion in refusing to grant a supersedeas in this case. Judgment affirmed.

All the Justices concur.